                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:98-CR-00289-KDB
 UNITED STATES OF AMERICA,                       )
                                                 )
                 Plaintiff,                      )
                                                 )
    v.                                           )                       ORDER
                                                 )
 TERRY KERMIT JOHNSON,                           )
                                                 )
                 Defendant.                      )
                                                 )

         THIS MATTER is before the Court on Defendant’s pro se motion for expungement of a

criminal record based on this Court’s inherent powers in equity, where the underlying conviction

is not being challenged. (Doc. No. 502).

         District courts lack the power to exercise ancillary jurisdiction to expunge a valid

conviction solely for equitable considerations. See, e.g. U.S. v. Harris, 847 F.Supp. 2d. 828 (D.

Md. 2012); ; U.S. v. Mitchell, 693 F.Supp. 2d 427 (E.D. Va. 2010); United States v. Mettetal, 714

Fed.Appx. 230 (4th Cir. 2017). Federal courts are courts of limited jurisdiction, and may only

exercise their ancillary jurisdiction (1) where necessary to dispose of interdependent claims; and

(2) to manage proceedings, vindicate authority, and effectuate the decrees of the court. See

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 379–80 (1994). Here, there is no factual

interpependency between the original claims over which this Court had jurisdiction and

Defendant’s ancillary claim to expunge his record.

         IT IS THEREFORE ORDERED that Defendant’s motion for expungement of his

criminal record (Doc. No. 502), is DENIED.

                                                 Signed: July 14, 2021
